

Exhibit 10.3

PIPELINE PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
DENBURY ONSHORE, LLC
AND
GENESIS FREE STATE PIPELINE, LLC
for the Free State Pipeline System in Eastern Mississippi
Dated: October 30, 2020






--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
Article I. DEFINITIONS
1


1.1
Defined Words and Terms
1


Article II. DESCRIPTION OF PIPELINE SYSTEM    
4


2.1
Description of Pipeline System
4


2.2
Assumed/Retained Liabilities
5


2.3
Assumed/Retained Liabilities
6


Article III. PURCHASE AND SALE OF PIPELINE SYSTEM
6


3.1
Sale and Delivery of Pipeline System
6


3.2
Consideration
7


3.3
Closing
7


3.4
Allocation of Purchase Price
7


3.5
Deliverables at Closing
7


Article IV. REPRESENTATIONS AND WARRANTIES OF GENESIS
9


4.1
Organization and Authority
9


4.2
Execution and Effect
9


4.3
No Violation
9


4.4
Title to Rights of Way
10


4.5
Title to Pipeline and Equipment
10


4.6
Litigation
10


4.7
Compliance with Applicable Law
10


4.8
Condition of Pipeline System
10


4.9
Taxes
10


4.10
Preferential Purchase Rights
10


4.11
Environmental Matters
11


4.12
Contracts and Rights of Way
11


4.13
Disclosure
11


4.14
No Unsatisfied Liabilities
11


Article V. REPRESENTATIONS AND WARRANTIES OF DENBURY
11


5.1
Organization and Authority
11









i

--------------------------------------------------------------------------------




5.2
Execution and Effect
12


5.3
No Violation
12


5.4
Sufficiency of Funds
12


5.5
Disclaimer
12


5.6
Evaluation by Denbury
13


5.7
Compliance with Laws
13


5.8
Disclosure
13


Article VI. OTHER AGREEMENTS AND OBLIGATIONS OF THE PARTIES
13


6.1
Assignments Requiring Consents, Preferential Purchase Rights
13


6.2
No Solicitation of Employees
15


6.3
Incidental Contamination
15


6.4
Document Retention
15


6.5
Further Assurances
16


Article VII. SURVIVAL OF OBLIGATIONS; INDEMNIFICATION
16


7.1
Survival of Obligations
16


7.2
Indemnification by Genesis
16


7.3
Indemnification by Denbury
17


7.4
Indemnification Procedures
18


7.5
Certain Limitations on Indemnification
19


7.6
Tax Treatment of Indemnity Payments
20


7.7
No Consequential Damages
20


7.8
Exclusive Remedy
20


Article VIII. TAXES - PRORATIONS AND ADJUSTMENTS
20


8.1
Proration
22


8.2
Sales Taxes
22


8.3
Cooperation
22


8.4
Payables
22


Article IX. MISCELLANEOUS
22


9.1
No Brokers
22


9.2
Expenses
22


9.3
Further Assurances
22


9.4
Assignment; Parties in Interest
23


9.5
Entire Agreement; Amendments
23









ii

--------------------------------------------------------------------------------






9.6
Severability
23


9.7
Interpretation
23


9.8
Notices
23


9.9
Waiver of Rescission
24


9.10
Governing Law
24


9.11
Counterparts
25


9.12
Exhibits
25


9.13
No Third-Party Beneficiary
25


9.14
Use of Genesis’ Name
25


9.15
Conflict with Conveyance Agreements
25









iii

--------------------------------------------------------------------------------





PIPELINE PURCHASE AND SALE AGREEMENT
THIS PIPELINE PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into on this 30th day of October, 2020, by and between DENBURY ONSHORE, LLC
(“Denbury”), a Delaware limited liability company, and GENESIS FREE STATE
PIPELINE, LLC (“Genesis”), a Delaware limited liability company. Genesis and
Denbury are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS:
WHEREAS, Genesis and Denbury entered into that certain Pipeline Purchase and
Sale Agreement dated as of the Original Closing Date, pursuant to which Denbury
sold to Genesis the Pipeline System and related assets (the “Original PSA”).
WHEREAS, Genesis desires to sell to Denbury, and Denbury desires to purchase
from Genesis, the Pipeline System (as hereinafter defined) and related assets on
the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
ARTICLE I.
DEFINITIONS
1.1Defined Words and Terms. Except where the context otherwise indicates another
or different meaning or intent, the following words and terms as used herein
shall have the meanings indicated:
(a)The term “Affiliate” in reference to any Person, means and includes any
Person which directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such Person. The
term “control” (including the terms “controlling,” “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of any Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, Genesis Energy, L.P. and its Affiliates, including
Genesis, shall not be deemed an Affiliate of Denbury Inc. or its Affiliates,
including Denbury.
(b)The term “Applicable Laws” means and includes any and all laws, ordinances,
orders, rules, regulations and other legal requirements of all Governmental
Bodies having jurisdiction over the use, occupancy, operation and maintenance of
the Pipeline System, as such may be amended or modified from time to time.
(c)The term “Effective Time” shall have the meaning set forth in Section 3.1
below.
(d)The term “Environmental Costs and Liabilities” means, with respect to any
Person, all liabilities, obligations, responsibilities, Remedial Actions,
losses, damages, punitive




1

--------------------------------------------------------------------------------




damages, consequential damages, treble damages, costs and expenses (including
all reasonable fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any of the foregoing
by any other Person or in response to any violation of or liability under any
Environmental Law, to the extent based upon, related to, or arising under or
pursuant to any Environmental Law, Environmental Permit, order or agreement with
any Governmental Body or other Person, which relates to any environmental
condition, violation of Environmental Law or a Release or threatened Release of
Hazardous Materials, whether known or unknown, accrued or contingent, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute.
(e)The term “Environmental Law” means any foreign, federal, state or local
statute, regulation, ordinance or other legal requirement as now or hereafter in
effect in any way relating to the protection of or regulation of, the
environment or natural resources, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. §
5101 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), and the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §
136 et seq.), as those laws have been amended, any analogous laws and the
regulations promulgated pursuant thereto.
(f)The term “Environmental Permit” means any Permit required by Environmental
Laws for the operation of the Pipeline System.
(g)The term “Governmental Body” means any government or governmental or
regulatory body thereof, or political subdivision thereof, whether foreign,
federal, state, or local, or any agency, instrumentality or authority thereof,
or any court or arbitrator (public or private).
(h)The term “Hazardous Material” means any substance, material or waste which is
regulated, classified, or subject to liability under or pursuant to any
Environmental Law, including, without limitation, petroleum and its by-products,
asbestos, polychlorinated biphenyls, radon, mold or other fungi, and urea
formaldehyde insulation.
(i)The term “Knowledge” means as follows: (i) with respect to Denbury, the
individuals listed on Exhibit 1.1(i)(l), or their respective successors in the
same or similar officer positions, shall be deemed to have knowledge of a
particular fact or other matter if such individual is consciously aware of such
fact or other matter at the time of determination after due inquiry with such
individual’s direct reports; and (ii) with respect to Genesis, the individuals
listed on Exhibit 1.1(i)(2), or their respective successors in the same or
similar officer positions, shall be deemed to have knowledge of a particular
fact or other matter if such individual is consciously aware of such fact or
other matter at the time of determination after due inquiry with such
individual’s direct reports.
(j)The term “Original Closing Date” means May 30, 2008.
(k)The term “Original Effective Time” means 7:00 a.m. Central Standard Time on
the Original Closing Date.




2

--------------------------------------------------------------------------------




(l)The term “Permits” means any approvals, authorizations, consents, licenses,
permits or certificates.
(m)The term “Permitted Encumbrances” shall mean: (a) any liens for Pipeline
System Taxes that are not yet due and payable; (b) materialmen’s, mechanic’s,
repairmen’s, employees’, contractors’ and other similar liens or charges arising
in the ordinary course of business; (c) all rights reserved to or vested in any
governmental, statutorial or public authority to control or regulate any of the
real property interests constituting a part of the Pipeline System; and (d)
easements, rights of way, restrictions and other similar encumbrances incurred
in the ordinary course of business which, in the aggregate, are not substantial
in amount and which do not in any case materially detract from the value of the
Pipeline System as it is currently being used or materially interfere with the
ordinary conduct of the Pipeline System.
(n)The term “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.
(o)The term “Pipeline Contracts” means collectively (i) that certain Right of
First Refusal and Option to Purchase Agreement dated as of May 30, 2008 by and
among Genesis, Genesis Free State Holdings, LLC and Denbury, (ii) that certain
Special Representations and Covenants Agreements dated as of May 30, 2008 by and
among Genesis Energy, L.P., Genesis Free State Holdings, LLC and Denbury, (iii)
that certain Agreement to provide Electrical Power (Eucutta) dated as of May 30,
2008 by and between Genesis and Denbury, (iv) that certain Agreement to provide
Electrical Power (Soso) dated as of May 30, 2008 by and between Genesis and
Denbury; (v) that certain Meter Station and Pipeline Lateral Easement and Road
Use Agreement (Eucutta) dated as of May 30, 2008 by and between Genesis and
Denbury; (vi) that certain Meter Station and Pipeline Lateral Easement and Road
Use Agreement (Soso) dated as of May 30, 2008 by and between Genesis and
Denbury; (vii) that certain Meter Station and Pipeline Lateral Easement and Road
Use Agreement (Martinville) dated as of May 30, 2008 by and between Genesis and
Denbury; and (viii) the Transportation Services Agreement.
(p)The term “Pipeline System” shall have the meaning set forth in Section 2.1(a)
below.
(q)The term “Pipeline System Taxes” means all Taxes specifically assessed
against the Pipeline System, including Taxes imposed on the use, occupancy or
possession of the Pipeline System but specifically not including any gross
receipts, income or franchise Taxes, or other Taxes of the nature of income
Taxes that are imposed upon the Pipeline System or the owner thereof.
(r)The term “Release” means any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, or leaching into the indoor
or outdoor environment, or into or out of any property.
(s)The term “Remedial Action” means all actions to (i) clean up, remove, treat
or in any other way address any Hazardous Material; (ii) prevent the threatened
Release of any Hazardous Material so it does not endanger or threaten to
endanger public health or welfare or the




3

--------------------------------------------------------------------------------




indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations or post-remedial monitoring and care; or (iv) to correct a
condition of non-compliance with Environmental Laws.
(t)The term “Tax” or “Taxes” means, however denominated, (x) any and all taxes,
assessments, customs, duties, levies, fees, tariffs, imposts, deficiencies and
other governmental charges of any kind whatsoever (including, but not limited
to, taxes on or with respect to net or gross income, franchise, profits, gross
receipts, capital, sales, use, ad valorem, value added, transfer, real property
transfer, transfer gains, transfer taxes, inventory, escheats, unclaimed
property, capital stock, license, payroll, employment, social security,
unemployment, severance, occupation, real or personal property, estimated taxes,
rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative
minimum, doing business, withholding and stamp), together with any interest
thereon, penalties, fines, damages costs, fees, additions to tax or additional
amounts with respect thereto, imposed by any federal, state or local taxing
authority of any jurisdiction; (y) any liability for the payment of any amounts
described in clause (x) as a result of being a member of an affiliated,
consolidated, combined, unitary or similar group or as a result of transferor or
successor liability; and (z) any liability for the payments of any amounts as a
result of being a party to any tax sharing agreement or as a result of any
express or implied obligation to indemnify any other person with respect to the
payment of any amounts of the type described in clause (x) or (y).
(u)The term “Tax Return” means any report, return, document, declaration or
other information or filing (including any amendments, elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to any federal, state or local taxing authority or jurisdiction with
respect to Taxes, including, where permitted or required, combined or
consolidated returns for any group of entities that includes either Party or any
subsidiary of any such Party, any documents with respect to or accompanying
payments of estimated Taxes, or with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
declaration or other information.
(v)The term “Transportation Services Agreement” means that certain
Transportation Services Agreement dated as of the Original Closing Date by and
between Genesis and Denbury, as amended from time to time.
ARTICLE II.
DESCRIPTION OF PIPELINE SYSTEM
2.1Description of Pipeline System.
(a)As used herein, the term “Pipeline System” shall mean the existing Free State
pipeline system in Eastern Mississippi, which extends from the upstream flange
of the motor control valve which is downstream of Denbury’s Free State metering
facilities at Denbury’s Jackson Dome Field dehydration facilities to the inlet
valves which are downstream of all delivery
points on the pipeline, including the 4.4 mile lateral pipeline to the
Martinville Field, as more specifically described in Exhibit A.
(b)The specific assets and properties comprising the Pipeline System shall also
include the following:




4

--------------------------------------------------------------------------------




(i)the pipeline comprising the Free State pipeline system (the “Pipeline”);
(ii)the surface leases, easements, rights of way, Permits and other grants
described in Exhibit B (collectively, the “Rights of Way”);
(iii)the contracts, agreements and instruments listed in Exhibit C (the
“Contracts”);
(iv)the motor control valves, side valves, and meters, as shown on Exhibit A
(the “Equipment”);
(v)as they may exist on the Closing Date, copies of all studies, analyses,
as-built drawings, blueprints, plans, constructions, specifications, surveys,
reports, diagrams, and repair records related to the Pipeline System;
(vi)to the extent transferable to Denbury, all warranties, indemnities and
guarantees to Genesis from Genesis’ vendors and suppliers with respect to
materials, goods or services supplied to Genesis in connection with the
construction, operation, repair and maintenance of the Pipeline System; and
(vii)all rights, claims or causes of action pertaining to the Pipeline System.
2.2Assumed/Retained Liabilities. At Closing, Denbury shall assume or continue to
retain, as applicable, and timely perform, perform and discharge in accordance
with their respective terms, the following liabilities and obligations
(collectively, the “Assumed/Retained Liabilities”):
(a)all liabilities and obligations of Genesis with respect to the Rights of Way
or under the Contracts to the extent attributable to (i) any period ending
before the Original Effective Time (the “Initial Denbury Ownership Period”) or
(ii) any period beginning on or after the Effective Time (the “Post-Closing
Ownership Period” and together with the Initial Denbury Ownership Period,
collectively, the “Denbury Ownership Period”);
(b)any transfer Taxes applicable to the transfer of the Pipeline System;
(c)all liabilities and obligations relating to prorated Pipeline System Taxes
and other prorated amounts required to be paid by Denbury arising under Article
VIII of, or arising elsewhere under, this Agreement;
(d)all other liabilities and obligations with respect to the Pipeline System or
the use, occupancy, ownership, maintenance or operation thereof, including but
not limited to liabilities and obligations for Pipeline System Taxes not covered
by Section 2.2(c) above, to the extent attributable to the Denbury Ownership
Period; and




5

--------------------------------------------------------------------------------




(e)all other liabilities and obligations of Denbury with respect to (i)
Denbury’s (or its Affiliates’) use or occupancy of the Pipeline System, or (ii)
the Pipeline Contracts, in each case to the extent attributable to the period
beginning on the Original Effective Time and ending at the Effective Time (the
“Genesis Ownership Period”), except to the extent that Genesis would have been
responsible, or Genesis would have otherwise been required to indemnify Denbury
(or any other party) therefor, under the Pipeline Contracts.
2.3Excluded Liabilities. Notwithstanding anything herein to the contrary,
Denbury shall not and does not assume or agree to pay, perform or discharge any
Excluded Liabilities. The “Excluded Liabilities” means:
(a)all liabilities and obligations of Genesis with respect to the Rights of Way
or under the Contracts to the extent attributable to the Genesis Ownership
Period;
(b)all liabilities and obligations relating to prorated Pipeline System Taxes
and other prorated amounts required to be paid by Genesis arising under Article
VIII of, or arising elsewhere under, this Agreement;
(c)all other liabilities and obligations of Genesis with respect to (i) Genesis’
(or its Affiliates’) ownership, maintenance or operation of the Pipeline System,
or (ii) the Pipeline Contracts, in each case to the extent attributable to the
Genesis Ownership Period, except to the extent that Denbury would have been
responsible, or Denbury would have otherwise been required to indemnify Genesis
(or any other party) therefor, under the Pipeline Contracts; and
(d)all liabilities and obligations of Genesis for Taxes (expressly excluding
those transfer Taxes specifically assumed by Denbury pursuant to Section 2.2(b)
above and those Pipeline System Taxes expressly assumed by Denbury pursuant to
Section 2.2(c) and Section 2.2(d) above).
ARTICLE III.
PURCHASE AND SALE OF PIPELINE SYSTEM
3.1Sale and Delivery of Pipeline System. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing provided for in Section
3.3, Genesis shall sell, transfer, convey, assign and deliver to Denbury, and
Denbury shall purchase, acquire and accept from Genesis, as of the Effective
Time (as defined below) on the Closing Date (as defined in Section 3.3 hereof),
all of Genesis’ right, title and interest in and to the Pipeline System, free of
all liens, charges, mortgages, security interests, pledges or other encumbrances
of any nature whatsoever, claimed by any party claiming by, through or under
Genesis but not otherwise, except for Permitted Encumbrances. The “Effective
Time” shall mean 7:00 a.m. Central Daylight Time on the Closing Date.
3.2Consideration. Upon the terms and subject to the conditions set forth in this
Agreement, in consideration of the aforesaid sale, conveyance, assignment,
transfer and delivery of all of Genesis’ rights, title and interest in and to
the Pipeline System as provided in Section 3.1 above, Denbury will assume all
Assumed/Retained Liabilities in connection with the Pipeline System from and
after Closing, and Denbury shall pay to Genesis consideration totaling Twenty-




6

--------------------------------------------------------------------------------




Two Million and Five Hundred Thousand No/100 Dollars ($22,500,000) in
immediately available funds to be paid to Genesis by Federal Reserve wire
transfer (the “Purchase Price”).
3.3Closing. The closing of the sale and purchase contemplated by this Agreement
(the “Closing”) shall take place on the date of this Agreement as hereinabove
stated. The date on which the Closing occurs is referred to herein as the
“Closing Date.”
3.4Allocation of Purchase Price. The Purchase Price (together with any
liabilities assumed by Denbury and other amounts treated as consideration for
applicable tax purposes) shall be allocated among the assets and properties
comprising the Pipeline System acquired by Denbury from Genesis pursuant to this
Agreement, as shall mutually be agreed to by Denbury and Genesis on or before
the Closing Date. Such agreed allocation of the Purchase Price shall be set
forth on Exhibit 3.4 attached hereto. Denbury and Genesis agree that they shall
use these allocations to prepare, on a consistent basis, and file as required,
Form 8594 under Section 1060 of the Internal Revenue Code and not to take any
position inconsistent therewith upon examination of any Tax Return, in any
refund claim, in any litigation, investigation or otherwise, unless required by
Applicable Laws or with the consent of the other Party.
3.5Deliverables at Closing.
(a)Simultaneously with the execution of this Agreement, at the Closing, Genesis
is conveying the Pipeline System to Denbury, and delivering to Denbury the
following (the documents referred to in clause (i) below being herein referred
to as the “Conveyance Agreements” and, together with the Transition Services
Agreement, Proration Agreement and Omnibus Termination Agreement shall be
collectively referred to as the “Ancillary Agreements”):
(i)a Pipeline Deed, Bill of Sale and Assignment of Rights of Way Interest in
substantially the form attached hereto as Exhibit 3.5(a)(i) conveying the
Pipeline and Equipment and the Rights of Way to Denbury;
(ii)an executed counterpart of a Transition Services Agreement in the form
attached hereto as Exhibit 3.5(a)(ii) (the “Transition Services Agreement”);
(iii)a certified copy of the resolutions of the sole member of Genesis by which
the disposition of the Pipeline System was authorized;
(iv)a certificate of the Secretary or Assistant Secretary of Genesis evidencing
the incumbency and specimen signature of the officer executing documents to be
delivered at the Closing on behalf of Genesis;
(v)an executed counterpart of the Omnibus Termination Agreement by and between
Genesis and Denbury and other applicable Affiliates of the Parties and in
substantially the form attached hereto as Exhibit 3.5(a)(v) (the “Omnibus
Termination Agreement”);
(vi)any other agreements, documents, instruments and writings required to be
delivered by Genesis to Denbury at or prior to the Closing pursuant to this
Agreement;




7

--------------------------------------------------------------------------------




(vii)a certification to Denbury in a form acceptable to Denbury as required by
regulations under Section 1445 of the Internal Revenue Code, that Genesis is not
a “foreign person” within the meaning of Treasury Regulations 1.1445-2(b)(2)(i);
(viii)all Required Consents (as defined in Section 6.1 below) with respect to
matters not listed (or required to be listed) as a Required Consent in the
Original PSA set forth in Exhibit 3.5(a)(viii)-(l), other than the Outstanding
Consents (as defined in Section 6.1 below) set forth in Exhibit 3.5(a)(viii)-(2)
which will be subject to Section 6.1 below; and
(ix)an executed counterpart of the Proration Agreement by and between Genesis
and Denbury and in substantially the form attached hereto as Exhibit 3.5(a)(ix)
(the “Proration Agreement”)
(b)Simultaneously with the execution of this Agreement, at Closing, Denbury is
delivering to Genesis the following:
(i)the Purchase Price;
(ii)a certified copy of the resolutions of the Board of Managers of Denbury by
which the acquisition of the Pipeline System was authorized;
(iii)a certificate of the Secretary or Assistant Secretary of Denbury evidencing
the incumbency and specimen signature of the officer executing documents to be
delivered at the Closing on behalf of Denbury;
(iv)an executed counterpart of the Omnibus Termination Agreement;
(v)executed counterparts of the Conveyance Agreements;
(vi)an executed counterpart of the Proration Agreement;
(vii)an executed counterpart of the Transition Services Agreement; and
(viii)any other agreements, documents, instruments and writings required to be
delivered by Denbury to Genesis at or prior to the Closing pursuant to this
Agreement.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF GENESIS
Genesis hereby represents and warrants to Denbury that as of the Closing Date
(provided, however, that, notwithstanding anything herein to the contrary,
Genesis makes no representation or warranty with respect to the Pipeline System,
or the ownership, maintenance, operation, use or




8

--------------------------------------------------------------------------------




occupancy, thereof, with respect to any period prior to the Genesis Ownership
Period or any matter to the extent arising from or related to a period prior to
the Genesis Ownership Period):
4.1Organization and Authority. Genesis is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to transact business in the State of Mississippi,
and has full power and authority to enter into this Agreement and to carry out
the transactions contemplated hereby. Genesis and its applicable Affiliates have
full power and authority to enter into the Ancillary Agreements and each other
agreement, instrument, certificate, exhibit, schedule or other document that is
required by this Agreement to be executed by Genesis or its Affiliates at
Closing (the “Other Genesis Documents”) and to carry out the transactions
contemplated thereby. The execution and delivery of this Agreement, the
Ancillary Agreements and the Other Genesis Documents, and the consummation of
the transactions contemplated hereby and thereby by Genesis and its applicable
Affiliates have been duly and validly authorized by all necessary action of
Genesis and its applicable Affiliates.
4.2Execution and Effect. This Agreement, the Ancillary Agreements and the Other
Genesis Documents have been duly and validly executed and delivered by Genesis
and its applicable Affiliates and assuming the due authorization, execution and
delivery of this Agreement and Ancillary Agreements and such other documents to
which Denbury is a party by Denbury, constitutes a valid, binding and
enforceable obligation of Genesis and its applicable Affiliates; subject,
however, to the effect of bankruptcy, insolvency, reorganization, moratorium and
similar laws from time to time in effect relating to the rights and remedies of
creditors, as well as to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
4.3No Violation. Neither the execution and delivery of this Agreement, the
Ancillary Agreements or the Other Genesis Documents by Genesis and its
applicable Affiliates nor the consummation by Genesis and its applicable
Affiliates of the transactions contemplated hereby or thereby (a) violates any
provision of the Limited Liability Company Agreement of Genesis or the formation
documents of such applicable Affiliates, (b) subject to the Consent Assumptions
(as defined below) and obtaining the Outstanding Consents which are set forth on
Exhibit 3.5(a)(viii)-(2), constitutes a breach of or default under (or an event
that, with the giving of notice or passage of time or both, would constitute a
breach of or default under), or will result in the termination of, or accelerate
the performance required by, or result in the creation or imposition of any
security interest, lien, charge or other encumbrance upon Genesis’ interest in
the Pipeline System under, any material contract, commitment, understanding,
agreement, arrangement or restriction of any kind or character to which Genesis
is a party or by which Genesis or any of its assets are bound (provided,
however, that this Section 4.3 shall be subject to the Consent Assumptions and
shall not be construed as constituting a representation or warranty as to either
(i) whether or not any of the Outstanding Consents, which are set forth on
Exhibit 3.5(a)(viii)-(2), will be obtained or (ii) the effect of failing to
obtain any such Outstanding Consent), or (c) violates in any material respect
any statute, law, regulation or rule, or any judgment, decree, writ or
injunction or any Governmental Body applicable to Genesis or any of its assets.
4.4Title to Rights of Way. Except as set forth on Schedule 4.4, the Rights of
Way (including easements and other non-fee property) identified in Exhibit B
constitute all material Rights of Way encompassing, relating to, or required for
the proper operation of, the Pipeline System,




9

--------------------------------------------------------------------------------




and Genesis has title thereto, free and clear of all liens, charges, mortgages,
security interests, pledges or other encumbrances of any nature whatsoever,
claimed by any party claiming by, through or under Genesis but not otherwise,
except for the Permitted Encumbrances.
4.5Title to Pipeline and Equipment. The Equipment shown on Exhibit A constitutes
all material motor control, side valves and meters relating to, or required for
the proper operation of, the Pipeline System, and Genesis has title thereto,
free and clear of all liens, claims, charges, mortgages, security interests,
pledges or other encumbrances of any nature whatsoever, claimed by any party
claiming by, through or under Genesis but not otherwise, except for the
Permitted Encumbrances (to the extent same pertain to or affect Equipment).
4.6Litigation. Except as set forth in Schedule 4.6 and to Genesis’ Knowledge:
(a) there are no judgments, orders, writs or injunctions of any Governmental
Body, presently in effect or pending or threatened, against Genesis with respect
to its interest in the Pipeline System or the operation thereof, or, which, if
adversely determined, would impair or prohibit the consummation of the
transaction contemplated hereunder or under the Ancillary Agreements, (b) there
are no claims, actions, suits or proceedings by or before any Governmental Body
pending or threatened by or against Genesis with respect to its interest in the
Pipeline System or the operation thereof, and (c) the Pipeline System is not the
subject of any pending or threatened claim, demand, or notice of violation or
liability from any Person.
4.7Compliance with Applicable Law. Except (a) as disclosed in Schedule 4.7 and
(b) with respect to Environmental Law, which are addressed in Section 4.11(b)
below, to Genesis’ Knowledge, Genesis has complied with all material provisions
of all Applicable Laws, judgments and decrees applicable to its operation and
use of the Pipeline System as presently conducted and Genesis has not received
any written notification, and is not aware of any planned written notification,
that it is not presently in compliance therewith.
4.8Condition of Pipeline System. Except as disclosed in Schedule 4.8, the
Pipeline System is in good operating condition, complies with Applicable Laws
and meets prevailing industry standards for operation and use.
4.9Taxes. All Tax Returns required to be filed by federal, state or local laws
with respect to the Pipeline System Taxes prior to Closing have been filed by
Genesis prior to Closing, and all Pipeline System Taxes imposed or assessed,
whether federal, state or local, which are due or payable for any period ending
on or prior to the Closing Date, have been paid or provided for prior to the
Closing.
4.10Preferential Purchase Rights. There are no preferential purchase rights,
options, or other rights in any Person not a party to this Agreement, to
purchase or acquire any interest in the Pipeline System, in whole or in part.
4.11Environmental Matters.
a.Except as disclosed in Schedule 4.11(a), (i) Genesis has not received any
written notification that asserts (and does not have any Knowledge) that any
portion of the Pipeline System is not in compliance with applicable
Environmental Law and (ii) to Genesis’ Knowledge,




10

--------------------------------------------------------------------------------




no condition or circumstance exists which would give rise to any Environmental
Costs and Liabilities related to the Pipeline System.
b.Except as disclosed in Schedule 4.11(b), (i) all of the Environmental Permits
have been granted by the appropriate authority and (ii) are valid and in full
force and effect. There are no material actions or proceedings for the
revocation thereof or any other material action or proceeding before any
Governmental Body involving any Environmental Permit.
4.12Contracts and Rights of Way. Other than the Rights of Way, Exhibit C
contains a list of the contracts, agreements and other documents and instruments
to which Genesis or any of its Affiliates is a party or otherwise constituting
part of the Pipeline System, and each such Contract is in full force and effect.
The Contracts, together with the Rights of Way and the Ancillary Agreements
constitute all of the material contracts, agreements, rights of way, licenses,
permits, and other documents and instruments required for the operation and
business of the Pipeline System. Except for obtaining the Outstanding Consents,
Genesis and its applicable Affiliates have performed all material obligations
required to be performed by them to date under the Contracts and the Rights of
Way, and are not in default under any obligation of any such contract or Right
of Way. To Genesis’ Knowledge, no other party to any Contract or Right of Way is
in default thereunder.
4.13Disclosure. To Genesis’ Knowledge, the representations and warranties
contained in this Article IV (taking into account the information disclosed in
the Schedules and Exhibits) do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements and information contained in this Article IV (taking into account the
information disclosed in the Schedules and Exhibits) not misleading. To Genesis’
Knowledge, there is no fact that has not been disclosed in this Agreement or the
Exhibits that has or could be reasonably expected to impair the ability of
Genesis to perform this Agreement, any undertaking herein or the transactions
contemplated hereby or the Ancillary Agreements.
4.14No Unsatisfied Liabilities. There are no debts, liabilities or obligations
of Genesis secured by or burdening the Pipeline System other than (i) such
debts, liabilities or obligations that will be satisfied, or the security
interest released, in full at or prior to Closing and (ii) such obligations to
be performed following the Closing Date under the terms of the Rights of Way and
Contracts or imposed by Applicable Law.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF DENBURY
Denbury hereby represents and warrants to Genesis that as of the Closing Date:
5.1Organization and Authority. Denbury is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is (or on or prior to the Closing will be) duly qualified to
transact business in the State of Mississippi,
and has full power and authority to enter into this Agreement and to carry out
the transactions contemplated hereby. Denbury and its applicable Affiliates have
full power and authority to enter into the Ancillary Agreements and each other
agreement, instrument, certificate, exhibit, schedule or other document that is
required by this Agreement to be executed by Denbury or its Affiliates (the
“Other Denbury Documents”) at Closing and to carry out the transactions
contemplated thereby.




11

--------------------------------------------------------------------------------




The execution and delivery of this Agreement, the Ancillary Agreements and the
Other Denbury Documents and the consummation of the transactions contemplated
hereby and thereby by Denbury and its applicable Affiliates have been duly and
validly authorized by all necessary action of Denbury and its applicable
Affiliates.
5.2Execution and Effect. This Agreement, the Ancillary Agreements and the Other
Denbury Documents have been duly and validly executed and delivered by Denbury
and its applicable Affiliates and, assuming the due authorization, execution and
delivery of this Agreement, Ancillary Agreements and such other documents to
which Genesis is a party by Genesis, constitutes a valid, binding, and
enforceable obligation of Denbury and its applicable Affiliates; subject,
however, to the effect of bankruptcy, insolvency, reorganization, moratorium and
similar laws from time to time in effect relating to the rights and remedies of
creditors, as well as to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
5.3No Violation. Neither the execution and delivery of this Agreement, the
Ancillary Agreements or the Other Denbury Documents by Denbury and its
applicable Affiliates nor the consummation by Denbury and its applicable
Affiliates of the transactions contemplated hereby or thereby (a) violates any
provision of the Limited Liability Company Agreement of Denbury or the formation
documents of such applicable Affiliates; (b) constitutes a material breach of or
default under (or an event that, with the giving of notice or passage of time or
both, would constitute a material breach of or default under), or will result in
the termination of, or accelerate the performance required by, or result in the
creation or imposition of any security interest, lien, charge or other
encumbrance upon any of the assets of Denbury under, any material contract,
commitment, understanding, agreement, arrangement or restriction of any kind or
character to which Denbury is a party or by which Denbury or any of its assets
are bound, or (c) violates in any material respect any statute, law, regulation
or rule, or any judgment, decree, order, writ or injunction of any Governmental
Body applicable to Denbury or any of its assets.
5.4Sufficiency of Funds. At Closing, Denbury has funds sufficient to consummate
the transactions contemplated hereby.
5.5Disclaimer. DENBURY ACKNOWLEDGES THAT GENESIS HAS NOT MADE AND IS NOT MAKING
ANY REPRESENTATION OR WARRANTY CONCERNING THE PRESENT OR FUTURE VALUE OF THE
POSSIBLE INCOME, COSTS OR PROFITS IF ANY, TO BE DERIVED FROM THE PIPELINE
SYSTEM.
FURTHERMORE, DENBURY ACKNOWLEDGES THAT THE PIPELINE SYSTEM HAS BEEN USED PRIOR
TO THE CLOSING FOR THE TRANSPORTATION OF CARBON DIOXIDE. DENBURY ACKNOWLEDGES
THAT IN MAKING THE DECISION TO ENTER INTO THIS AGREEMENT AND CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, DENBURY HAS RELIED SOLELY ON ITS OWN
INDEPENDENT INVESTIGATION OF THE PIPELINE SYSTEM, THE RECORDS AND ENVIRONMENTAL
REPORTS RELATED THERETO AND THE EXPRESS REPRESENTATIONS, WARRANTIES AND
COVENANTS AND AGREEMENTS OF GENESIS IN THIS AGREEMENT.




12

--------------------------------------------------------------------------------




NOTWITHSTANDING THE FOREGOING, DENBURY AND GENESIS ACKNOWLEDGE AND AGREE THAT
NOTHING CONTAINED IN THIS SECTION 5.5 SHALL LIMIT GENESIS’ INDEMNIFICATION
OBLIGATIONS PROVIDED IN ARTICLE VII OF THIS AGREEMENT OR THE ALLOCATION OF THE
ASSUMED/RETAINED LIABILITIES AND THE EXCLUDED LIABILITIES PROVIDED FOR UNDER
THIS AGREEMENT.
5.6Evaluation by Denbury. By reason of Denbury’s Knowledge and experience in the
evaluation, acquisition and operation of similar properties, and prior ownership
and current use of the Pipeline System, Denbury has evaluated the merits and
risks of purchasing the Pipeline System and has formed an opinion based solely
upon Denbury’s Knowledge and experience and upon Genesis’ representations and
warranties set forth in Article IV hereof and Genesis’ and Denbury’s other
agreements contained herein and not upon any other representations or warranties
made by Genesis or any of its representatives. Except for the specific
representations and warranties expressly made by Genesis in Article IV hereof,
Denbury acknowledges and agrees that it has not relied and is not relying upon
any other representation, warranty or statement with respect to Genesis or any
of the Pipeline System, including with respect to merchantability or fitness for
any particular purposes, or the accuracy or completeness of any other
information, documents, projections, material or other information regarding
Genesis or any of the Pipeline System furnished or made available to Denbury or
its representatives, including any information provided to Denbury or its
Affiliates under or in connection with the Pipeline Contracts, and Denbury
acknowledges and agrees that Genesis has made no other representations or
warranties regarding the Pipeline System other than as set forth in Article IV
hereof and that Genesis has specifically disclaimed any such other
representation or warranty.
5.7Compliance with Laws. Denbury shall promptly obtain, or have transferred to
its name, and maintain all permits or consents required by public or private
parties in connection with the Pipeline System purchased.
5.8Disclosure. To Denbury’s Knowledge, the representations and warranties
contained in this Article V do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements and information contained in this Article V not misleading. To the
Denbury’s Knowledge, there is no fact that has not been disclosed in this
Agreement, that has or could be reasonably expected to impair the ability of
Denbury to perform this Agreement, any undertaking herein or the transactions
contemplated hereby.
ARTICLE VI.
OTHER AGREEMENTS AND OBLIGATIONS OF THE PARTIES
6.1Assignments Requiring Consents, Preferential Purchase Rights.
(a)Buyer acknowledges and agrees that the list of Required Consents (as such
term is defined in the Original PSA) contained in the Original PSA is deemed to
have been a true,




13

--------------------------------------------------------------------------------




correct and complete list of Required Consents with respect to the Original PSA
(including, for the avoidance of doubt, that there were no such third-party
consents that should have been scheduled as a Required Consent or an Outstanding
Consent in the Original PSA that were not so scheduled), and further assuming
that (i) the Parties have obtained all such Required Consents prior to the date
hereof, and (ii) such Required Consents are sufficient to grant consent to the
transactions contemplated by this Agreement (collectively, the “Consent
Assumptions”), Exhibit 3.5(a)(viii)-(l) sets forth all consents of any
third-party required in connection with the assignment of any rights of Genesis
under Rights of Way, including Environmental Permits or any occupational health
or safety laws, licenses, franchises or any other assets comprising a part of
the Pipeline System, including, for the avoidance of doubt, any consents arising
during the Genesis Ownership Period (the “Required Consents”). Based on the
Consent Assumptions, all Required Consents that have not been obtained as of the
Closing Date are set forth on Exhibit 3.5(a)(viii)-(2) (the “Outstanding
Consents”). Genesis shall, subject to the terms of this Section 6.1, use
commercially reasonable efforts to obtain all Outstanding Consents within a
reasonable time following Closing. The refusal of any third-party (other than an
Affiliate of Genesis) to give any Outstanding Consent (including any consent
that would have been a Required Consent or Outstanding Consent but for the
Consent Assumptions) or the fact or claim that the attempted assignment of any
rights by Genesis is ineffective because of the failure to obtain any
Outstanding Consent (including any consent that would have been a Required
Consent or an Outstanding Consent but for the Consent Assumptions) shall not
constitute a breach of any of the representations, warranties or covenants of
Genesis hereunder, including, without limitation, the representation and
warranty in Section 4.3(b), provided that Genesis complies with this Section
6.1, and further assists Denbury in making or seeking alternative arrangements
(including, but not limited to, granting right-of-way licenses to Denbury).
Denbury also agrees that it shall have no claim against Genesis based upon any
failure to obtain any Outstanding Consent (provided that Genesis shall otherwise
comply with the terms of this Agreement, including this Section 6.1), including
any consent that would have been a Required Consent or an Outstanding Consent
but for the Consent Assumptions.
(b)In each instance where an Outstanding Consent has not been obtained as of the
Closing, Genesis shall, for no additional consideration, to the extent permitted
by Applicable Law or the terms of the applicable contract, enter into such
alternative arrangements and agreements with Denbury as may be appropriate in
order to permit Denbury to realize, receive, and enjoy substantially similar
rights and benefits and to enable Denbury to conduct the operation of the
Pipeline System until such consents are obtained. If, after the exercise of
efforts consistent with the standard set forth in clause (a) immediately above,
any such Outstanding Consents are not obtained, to the extent permitted by
Applicable Law or the terms of the applicable contract, Genesis shall cooperate
with Denbury in any reasonable efforts of Denbury to provide for alternative
arrangements (including, but not limited to, the obtaining by Denbury of new
right-of-way licenses) designed to provide for the benefit of Denbury any and
all rights of Genesis in and to such right-of-way grant. To the extent an
assignment of a right-of-way grant is prohibited by law or otherwise, nothing
herein shall constitute or be construed as an attempt of an assignment thereof.
The foregoing shall not apply to the extent something would have been a Required
Consent or an Outstanding Consent under this Agreement but for the Consent
Assumptions.
(c)Notwithstanding anything to the contrary stated in this Section 6.1, Denbury
assumes the risk of any transfer restrictions or renegotiation requirements
associated with, or the




14

--------------------------------------------------------------------------------




expiration of, any Rights of Way, Permits, franchises, Contracts or other
agreements applicable to the Pipeline System.
6.2No Solicitation of Employees. For a period of one year following the Closing,
Denbury will not, without Genesis’ prior written consent, directly or
indirectly, (i) cause or attempt to cause any employee of Genesis to terminate
his or her employment relationship with Genesis, (ii) interfere or attempt to
interfere with the relationship between Genesis and any employee of Genesis, or
(iii) solicit or attempt to solicit any employee of Genesis; provided, however,
that the restrictions set forth in this Section 6.2 shall not be applicable with
respect to any employee who is terminated by Genesis after the Closing or who is
solicited by Denbury with the written consent of Genesis.
6.3Incidental Contamination. Denbury acknowledges that the Pipeline System may
contain Naturally Occurring Radioactive Material (“NORM”) in various potential
forms. Denbury also expressly understands that special procedures may be
required for the remediation, removal, transportation and disposal of NORM from
the inside or outside of the piping, equipment and other personal property
included of the Pipeline System. Notwithstanding any contrary provision or
definition contained herein, in connection with these substances affixed to the
inside or outside of the piping, equipment and other personal property included
of the Pipeline System, Denbury expressly assumes all liability for or in
connection with the future abandonment and removal of the pipelines, tanks,
equipment and other personal property included in the Pipeline System and the
assessment, remediation, removal, transportation and disposal of any such
pipelines, equipment and personal property and associated activities in
accordance with all relevant rules, regulation and requirements of governmental
authorities.
6.4Document Retention.
(a)Within 60 days after Closing, Genesis shall turn over to Denbury at Genesis’
offices (which may occur via electronic transmission) copies of the following
types of records and information relating to the Pipeline System, in each case
to the extent same are reasonably necessary for the ownership of the Pipeline
System by Denbury: studies, analyses, as-built drawings, blueprints, plans,
constructions, specifications, surveys, reports, diagrams, and repair records
related to the Pipeline System. Genesis and Denbury agree to cooperate with each
other and act in good faith in connection with the turnover of records and
information pursuant to this Section 6.4. Genesis and Denbury agree that
documents and materials relating to the Pipeline System held by either Party
shall be open for inspection by the other Party at reasonable times and upon
reasonable notice during regular business hours for such period following the
Closing Date as may be required by law or governmental regulation, and that the
other Party may during such period at its expense make such copies thereof as it
may reasonably request.
(b)From and after the Closing Date, Genesis and Denbury shall use their
reasonable efforts to afford the other access to its employees who are familiar
with the operations of the Pipeline System for proper corporate purposes,
including, without limitation, the defense of legal proceedings. Such access may
include interviews or attendance at depositions or legal proceedings; provided,
however, that in any event all expenses (including wages and salaries)
reasonably incurred by either Party in connection with this Section 6.4(b) shall
be paid or promptly reimbursed by the Party requesting such services.




15

--------------------------------------------------------------------------------




6.5Further Assurances. Upon the request of Genesis, Denbury agrees to execute
and deliver mutually agreeable, specific assumption agreements with respect to
the obligations and liabilities assumed by Denbury pursuant to this Agreement.
Each Party agrees to comply with all notice or other requirements (including
execution and delivery of transfer or other forms required by any Governmental
Body) necessary or required by Applicable Laws in connection with the
transactions contemplated by this Agreement, Denbury’s assumption of obligations
and liabilities hereunder, and the appointment of Denbury as operator of the
Pipeline.
ARTICLE VII.
SURVIVAL OF OBLIGATIONS; INDEMNIFICATION
7.1Survival of Obligations. The representations, warranties, covenants and
agreements of the Parties contained in this Agreement shall survive the Closing
and claims may be asserted with respect thereto to the extent permitted by this
Article VII.
7.2Indemnification by Genesis.
(a)Subject to Section 7.5 below, Genesis hereby agrees to indemnify and hold
Denbury, its Affiliates and each of their respective directors, officers,
employees, Affiliates, contractors, agents, attorneys, representatives,
successors and permitted assigns (collectively, the “Denbury Indemnified
Parties”) harmless from and against:
(i)any and all losses, liabilities, obligations, damages, actions, suits,
proceedings, investigations, complaints, claims, demands, assessments,
judgments, penalties, fines, costs, expenses and fees (including court costs and
attorneys’ fees and expenses), but subject to Section 7.7 below (individually, a
“Loss” and, collectively, “Losses”) to the extent based upon or arising from or
out of:
(A)any breach of the representations, warranties, covenants or agreements made
by Genesis or its Affiliates in this Agreement, the Ancillary Agreements or in
the Conveyance Agreements; or
(B)any Excluded Liabilities.
(ii)any and all Environmental Costs and Liabilities to the extent based upon or
arising from or out of any condition first existing during the Genesis Ownership
Period (except to the extent Denbury would be obligated to indemnify Genesis
under Section 7.3(a)(ii)(z)), or act or omission by Genesis or any of its
Affiliates during the Genesis Ownership Period with respect to Genesis’ (or its
Affiliates’) ownership, maintenance or operation of the Pipeline System except
to the extent that Denbury would have been responsible or otherwise required to
indemnify any party therefor under the Pipeline Contracts. To the extent that
any Losses are also Environmental Costs and Liabilities, Genesis’ only
indemnification obligation regarding such Losses will be under this Section
7.2(a)(ii).




16

--------------------------------------------------------------------------------




(iii)To the extent covered by an indemnification obligation in this Agreement,
Losses and Environmental Costs and Liabilities, are individually referred to
herein as a “Covered Loss” and collectively referred to herein as “Covered
Losses.”
(b)Denbury acknowledges and agrees that Genesis shall not have any liability
under any provision of this Agreement for any Covered Loss pursuant to Section
7.2 to the extent (i) that such Covered Loss results from a breach or violation
by Denbury under any Pipeline Contract on or prior to the Closing Date, (ii)
Denbury would be required to indemnify any party for such Covered Loss under a
Pipeline Contract on or prior to the Closing Date, or (iii) such Covered Loss
results from any action or omission, after the Closing Date, by Denbury which is
determined by final, non-appealable order to constitute gross negligence or
willful misconduct. Without in any manner limiting Genesis’ indemnification
obligations in this Article VII, Denbury shall take and cause its Affiliates to
take all reasonable steps to mitigate any Covered Loss with respect to which
indemnification is provided to Denbury by Genesis under this Section 7.2 upon
becoming aware of any condition or event which would reasonably be expected to,
or does, give rise thereto, including incurring costs only to the minimum extent
necessary to remedy the breach which gives rise to any Covered Loss.
7.3Indemnification by Denbury.
(a)Subject to Section 7.5, Denbury hereby agrees to indemnify and hold Genesis,
its Affiliates and each of their respective directors, officers, employees,
Affiliates, contractors, agents, attorneys, representatives, successors and
permitted assigns (collectively, the “Genesis Indemnified Parties”) harmless
from and against:
(i)any and all Losses to the extent based upon or arising from or out of:
(A)any breach of the representations, warranties, covenants or agreements made
by Denbury or its Affiliates in this Agreement, the Ancillary Agreements or the
Conveyance Agreements; or
(B)any Assumed/Retained Liabilities.
(ii)any and all Environmental Costs and Liabilities to the extent based upon or
arising from or out of any condition first existing during the Denbury Ownership
Period, or act or omission by Denbury or any of its Affiliates (y) during the
Denbury Ownership Period with respect to Denbury’s (or its Affiliates’) use,
occupancy, ownership, maintenance or operation of the Pipeline System or (z)
during the Genesis Ownership Period with respect to Denbury’s (or its
Affiliates’) use or occupancy of the Pipeline System except to the extent that
Genesis would have been responsible or otherwise required to indemnify any party
therefor under the Pipeline Contracts. To the extent that any Losses are also
Environmental Costs and Liabilities, Denbury’s only indemnification obligation
regarding such Losses will be under this Section 7.3(a)(ii).




17

--------------------------------------------------------------------------------




(b)Genesis acknowledges and agrees that Denbury shall not have any liability
under any provision of this Agreement for any Covered Loss pursuant to Section
7.3 to the extent (i) that such Covered Loss results from a breach or violation
by Genesis under any Pipeline Contract on or prior to the Closing Date, (ii)
Genesis would be required to indemnify any party for such Covered Loss under a
Pipeline Contract on or prior to the Closing Date, or (iii) such Covered Loss
results from any action or omission, after the Closing Date, by Genesis which is
determined by final, non-appealable order to constitute gross negligence or
willful misconduct.. Without in any manner limiting Denbury’s indemnification
obligations in this Article VII, Genesis shall take and cause its Affiliates to
take all reasonable steps to mitigate any Covered Loss with respect to which
indemnification is provided to Genesis by Denbury under this Section 7.3 upon
becoming aware of any condition or event which would reasonably be expected to,
or does, give rise thereto, including incurring costs only to the minimum extent
necessary to remedy the breach which gives rise to any such Covered Loss.
7.4Indemnification Procedures.
(a)In the event that any claims shall be instituted or asserted by any Person in
respect of which indemnification may be sought under Section 7.2 or 7.3 hereof,
regardless of the limitations set forth in Section 7.5 (an “Indemnifiable
Claim”), the indemnified party shall reasonably and promptly cause notice of
such Indemnifiable Claim of which it has knowledge to be forwarded to the
indemnifying party, provided, however, that the omission to so notify such
indemnifying party shall not relieve such indemnifying party from any liability
which such indemnifying party may have to the indemnified party unless it is
determined by non-appealable, final order that such indemnifying party is
materially prejudiced in its defense by reason of such delay. The indemnifying
party shall have the right, at its sole option and expense, and using counsel of
its choice, which must be reasonably satisfactory to the indemnified party, to
elect to defend against, negotiate, settle or otherwise deal with any such
Indemnifiable Claim, subject to the limitations set forth in this Section 7.4.
The indemnifying party shall within 30 days (or sooner, if the nature of the
Indemnifiable Claim so requires) of receiving notice thereof from the
indemnified party, notify the indemnified party whether or not it elects to
defend against, negotiate, settle or otherwise deal with any such Indemnifiable
Claim. If the indemnifying party elects not to defend against, negotiate, settle
or otherwise deal with any Indemnifiable Claim, or if the indemnifying party
fails to notify the indemnified party within 30 days (or sooner, if the nature
of the Indemnifiable Claim so requires) whether or not it so elects, the
indemnified party may defend against, negotiate, settle or otherwise deal with
such Indemnifiable Claim. If the indemnifying party does elect to defend
against, negotiate, settle or otherwise deal with any such Indemnifiable Claim,
the indemnified party may participate, at his or its own expense, in dealing
with such Indemnifiable Claim; provided, however, that such indemnified party
shall be entitled to so participate with separate counsel at the expense of the
indemnifying party, and further provided, that the indemnifying party shall not
be required to pay for more than one such counsel for all indemnified parties in
connection with any Indemnifiable Claim. The parties hereto agree to cooperate
fully with each other in connection with the defense, negotiation or settlement,
or otherwise dealing with, any such Indemnifiable Claim. Notwithstanding
anything in this Section 7.4 to the contrary, neither the indemnifying party nor
the indemnified party shall, without the written consent of the other party,
settle or compromise any Indemnifiable Claim, or permit a default judgment or
consent to entry of any judgment with respect to such Indemnifiable Claim,
unless the claimant and such party provide to such other party an unqualified
release from all




18

--------------------------------------------------------------------------------




liability in respect of the Indemnifiable Claim. If the indemnifying party makes
any payment on any Indemnifiable Claim, the indemnifying party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
indemnified party to any insurance benefits or other rights of the indemnified
party with respect to such Indemnifiable Claim.
7.5Certain Limitations on Indemnification.
(a)Notwithstanding anything herein to the contrary, in order to be entitled to
indemnification (i) under Sections 7.2(a)(i)(A) or 7.3(a)(i)(A), a Party must
give written notice (providing reasonable detail) to the other Party of any such
Covered Loss with respect to which it seeks indemnification prior to the
expiration of the fifth anniversary of the Closing Date (the “Fifth
Anniversary”), and (ii) with respect to all other Covered Losses, a Party must
give written notice (providing reasonable detail) to the other Party of any such
Covered Loss with respect to which it seeks indemnification at any time
following the Closing Date. Except as provided above, any right to
indemnification under Sections 7.2(a)(i)(A) or 7.3(a)(i)(A) for a Covered Loss
of which notice is not given by a Party on or prior to the Fifth Anniversary
will be irrevocably and unconditionally released and waived.
(b)Notwithstanding any other provision of this Article VII, neither Genesis nor
Denbury shall have any indemnification obligations for Covered Losses under
Sections 7.2(a)(i)(A) or 7.3(a)(i)(A) (i) for any individual Covered Loss in an
amount less than $50,000 and (ii) in respect of each individual Covered Loss in
an amount equal to or greater than $50,000, unless the aggregate amount of all
such Covered Losses exceeds $250,000. In no event shall the aggregate
indemnification to be paid by Genesis under Section 7.2(a)(i)(A) (i) with
respect to breaches of the representations and warranties made in Sections 4.1,
4.2 and 4.3(a) of this Agreement (the “Fundamental Representations”) exceed one
hundred percent (100%) of the Purchase Price, and (ii) with respect to other
breaches other than breaches of Fundamental Representations exceed $5,500,000.
In no event shall the aggregate indemnification to be paid by Denbury under
Section 7.3(a)(i)(A) (i) with respect to breaches of representations and
warranties made in Sections 5.1, 5.2, and 5.3(a) of this Agreement exceed one
hundred percent (100%) of the Purchase Price and (ii) with respect to breaches
other than breaches of Sections 5.1, 5.2 and 5.3(a) exceed $5,500,000.
(c)No representation or warranty of Genesis contained herein shall be deemed
untrue or incorrect, and Genesis shall not be deemed to have breached a
representation or warranty, as a consequence of the existence of any fact,
circumstance or event of which is disclosed in response to another
representation or warranty contained in this Agreement.
(d)WHERE LOSSES CAUSED BY THE USE, OCCUPANCY, OWNERSHIP, MAINTENANCE OR
OPERATION OF THE PIPELINE SYSTEM OR THE CARBON DIOXIDE (AS DEFINED IN THE
TRANSPORTATION SERVICES AGREEMENT) DURING THE GENESIS OWNERSHIP PERIOD ARE
CAUSED BY THE FAULT, NEGLIGENCE, GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR STRICT
LIABILITY OF BOTH (1) ONE OR MORE OF THE DENBURY INDEMNIFIED PARTIES AND (2) ONE
OR MORE OF THE GENESIS INDEMNIFIED PARTIES, A PARTY’S DUTY OF INDEMNIFICATION AS
SET FORTH IN THIS ARTICLE VII OR ELSEWHERE IN THIS AGREEMENT SHALL BE IN
PROPORTION TO ITS ALLOCABLE SHARE OF LOSSES




19

--------------------------------------------------------------------------------




ATTRIBUTABLE TO THE DENBURY INDEMNIFIED PARTIES AND GENESIS INDEMNIFIED PARTIES.
(e)ALL RELEASES, DISCLAIMERS, LIMITATIONS ON LIABILITY, AND INDEMNITIES IN THIS
AGREEMENT, INCLUDING THOSE IN THIS ARTICLE VII, SHALL APPLY EVEN IN THE EVENT OF
THE SOLE, JOINT AND/OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR FAULT OF THE
PARTY WHOSE LIABILITY IS RELEASED, DISCLAIMED, LIMITED OR INDEMNIFIED.
7.6Tax Treatment of Indemnity Payments. Genesis and Denbury agree to treat any
indemnity payment made pursuant to this Article VII as an adjustment to the
Purchase Price for federal, state and local income Tax purposes.
7.7No Consequential Damages. Notwithstanding anything to the contrary elsewhere
in this Agreement, no Party shall, in any event, be liable to any other Party or
such other Party’s Related Indemnified Parties (Genesis’ Related Indemnified
Parties are the Persons other than Genesis included in the Genesis Indemnified
Parties and Denbury’s Related Indemnified Parties are the Person’s other than
Denbury included in the Denbury Indemnified Parties) for any consequential,
incidental, indirect, special or punitive damages of such other Party or such
other Party’s Related Indemnified Parties, including loss of future revenue,
income or profits, diminution of value or loss of business reputation or
opportunity relating to the breach or alleged breach hereof; provided, however,
that a Party may be liable to the other Party or such other Party’s Related
Indemnified Parties for consequential, incidental, indirect, special or punitive
damages (including loss of future revenue, income or profits, diminution in
value or loss of business reputation or opportunity relating to the breach or
alleged breach hereof) paid by such other Party or such other Party’s Related
Indemnified Parties to a third party which are part of a Covered Loss with
respect for which indemnification is provided under this Article VII.
7.8Exclusive Remedy. The sole and exclusive remedy for any breach or inaccuracy,
or alleged breach or inaccuracy, of any representation or warranty in this
Agreement or any covenant or agreement to be performed on or after the Closing
Date or otherwise related to this transaction, shall be indemnification in
accordance with this Article VII or any other express indemnification provisions
in this Agreement or as otherwise provided in the Omnibus Termination Agreement.
In furtherance of the foregoing, the parties hereby waive, to the fullest extent
permitted by applicable law, any and all other rights, claims and causes of
action (including rights of contribution under Environmental Laws or otherwise,
if any) known or unknown, foreseen or unforeseen, which exist or may arise in
the future, that it may have against Genesis or Denbury, as the case may be,
arising under or based upon any federal, state or local law (including any such
Environmental Law relating to environmental matters or arising under or based
upon any securities law, common law or otherwise).
ARTICLE VIII.
TAXES - PRORATIONS AND ADJUSTMENTS
8.1Proration. Subject to the terms set forth in the Omnibus Termination
Agreement and the Proration Agreement, Denbury and Genesis agree to the
allocation of payment obligations for Pipeline System Taxes, fees and other
costs relating to the Pipeline System as follows:




20

--------------------------------------------------------------------------------




(a)All Pipeline System Taxes for a period that straddles (i.e. that begins on or
before and ends after) the Closing Date (hereinafter referred to as a “Straddle
Period”) shall be prorated between Denbury and Genesis as of the Closing Date
based upon the number of days during the applicable Straddle Period each party
owned the Pipeline System, with Denbury being treated as the owner on the
Closing Date. For purposes of this Agreement, Pipeline System Taxes shall be
prorated between Denbury and Genesis as of the Closing Date regardless of when
such Pipeline System Taxes are actually billed and payable. At Closing, (1)
Genesis’ pro rata portion of any unpaid Pipeline System Taxes for a Straddle
Period shall be deducted from the Purchase Price to be paid to Genesis, and (2)
Denbury’s pro rata portion of any Pipeline System Taxes for a Straddle Period
that have been previously paid by Genesis shall be added to the Purchase Price
to be paid by Denbury to Genesis. Denbury shall actually pay to the taxing
authority all Pipeline System Taxes for Straddle Periods which are payable after
the Closing Date. Further adjustment to be made for Pipeline System Taxes for a
Straddle Period which are payable after the Closing Date shall be made pursuant
to the Proration Agreement.
(b)All (i) amounts of rents and charges for water, sewer, telephone,
electricity, and other utilities and fuel, (ii) amounts of annual permits and/or
annual inspection fees, and (iii) other such amounts and charges that are
normally subject to pro ration between a purchaser and a seller of real or
personal property interests such as rents, fees and other amounts paid by or to
a seller under any lease, other contract or arrangement covering the Pipeline
System, that are applicable to a Straddle Period (collectively “Proratable
Amounts”) shall be prorated between Denbury and Genesis as of the Closing Date
based on the number of days of the applicable Straddle Period or usage, as
applicable, during which each party owned the Pipeline System, with Denbury
being treated as the owner on the Closing Date. Such Proratable Amounts shall be
prorated between Denbury and Genesis as of the Closing Date regardless of when
such amounts are actually billed and payable. At Closing, Genesis’ pro rata
portion of any such Proratable Amounts shall be deducted from the Purchase Price
to be paid to Genesis. At Closing Denbury’s pro rata portion of any such
Proratable Amounts that have been previously paid by Genesis shall be added to
the Purchase Price to be paid by Denbury to Genesis. Denbury shall actually pay
to the applicable party all such Proratable Amounts which are payable after the
Closing Date; provided, however, if Genesis pays any such Proratable Amounts,
Genesis shall forward any such invoices and evidence of payment to Denbury, and
Denbury shall reimburse Genesis within thirty (30) days following receipt.
Notwithstanding anything in this Agreement to the contrary, no further
adjustment shall be made for any such Proratable Amounts which are payable after
the Closing Date, and Denbury hereby agrees to assume the payment of all such
Proratable Amounts effective upon the Closing Date.
(c)All refunds, credits, debits and liabilities for Taxes attributable to (i)
the Genesis Ownership Period shall be the sole property and entitlement or
detriment of Genesis, or (ii) the Denbury Ownership Period shall be the sole
property and entitlement or detriment of Denbury, in each case, determined with
respect to any Straddle Period in accordance with the principles in Section
8.1(a), and to the extent received or incurred by Denbury or Genesis after the
Closing Date, Denbury or Genesis, as applicable, shall fully disclose, account
for, and except as otherwise provided for herein, remit same to or receive same
from Genesis or Denbury promptly. Genesis and Denbury shall furnish each other
with such documents and other records as shall be reasonably requested in order
to confirm all proration calculations.




21

--------------------------------------------------------------------------------




8.2Sales Taxes. The Purchase Price provided for hereunder assumes that no sales,
use, transfer or similar Taxes are required to be paid to any state or other
taxing authority in connection with the sale and transfer of property pursuant
to this Agreement (including without limitation documentary transfer Taxes,
realty transfer Taxes and charges or fees with respect to the transfer of real
property or to the recordation of the documents necessary for the transfer of
real property that may be required for the transfer of property from Genesis to
Denbury). However, in the event any Governmental Body deems any such Tax, fee or
levy imposed on or assessed against the transfer of the Pipeline System to
Denbury under this Agreement, Denbury shall be liable and responsible for timely
payment thereof and shall indemnify and hold Genesis harmless with respect to
the payment of any such Taxes, fees or levies, including any interest or
penalties assessed thereon. Denbury shall also pay all fees for recording all
instruments of conveyance or applications for permits or licenses or the
transfer thereof relating to the transfer of the interests included in the
Pipeline System.
8.3Cooperation. Each Party shall provide the other Party with reasonable access
to all relevant documents, data and other information which may be required by
the other Party for the purpose of preparing Tax Returns, responding to any
audit by any taxing jurisdiction, and determining the amount of refunds,
credits, debits and liabilities for Taxes that are the property and entitlement
or detriment of each Party. Each Party shall cooperate with all reasonable
requests of the other Party made in connection with determining or contesting
Tax liabilities attributable to the Pipeline System. Notwithstanding anything to
the contrary contained in this Agreement, neither Party to this Agreement shall
be required at any time to disclose to the other Party any Tax Returns or other
confidential Tax information.
8.4Payables. Notwithstanding the Closing and except to the extent covered by
Sections 8.1 through 8.2, all of the accounts payable due to third parties by
Genesis based upon its ownership or operation of the Pipeline System through the
Closing Date shall be paid and borne by Genesis. In addition, Denbury and
Genesis (and their respective Affiliates, if applicable) shall remain liable for
any accrued and unpaid obligations under the Pipeline Contracts, which shall be
settled in accordance with the Omnibus Termination Agreement.
ARTICLE IX.
MISCELLANEOUS
9.1No Brokers. Each Party represents and warrants to the other that there are no
claims for brokerage commissions or finders’ fees or other like payments owed by
such Party to another Person in connection with the transactions contemplated by
this Agreement. Each Party will pay or discharge, and will indemnify and hold
harmless the other from and against, any and all claims for brokerage
commissions or finders’ fees incurred by reason of any action taken by such
indemnifying Party.
9.2Expenses. Except as otherwise provided herein, each Party will pay all fees
and expenses incurred by it in connection with this Agreement and the
consummation of the transactions contemplated hereby.
9.3Further Assurances. Each Party will from time to time after the Closing and
without further consideration, upon the request of the other Party, execute and
deliver such documents and




22

--------------------------------------------------------------------------------




take such actions as the other Party may reasonably request in order to
consummate more effectively the transactions contemplated hereby.
9.4Assignment; Parties in Interest. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and permitted
assigns of the Parties; provided that neither Party may transfer or assign any
of its rights or obligations hereunder or any interest herein without the prior
written consent of the other Party.
9.5Entire Agreement; Amendments. This Agreement, including the Exhibits
Schedules and any agreements delivered pursuant hereto, contains the entire
understanding of the Parties with respect to the sale of the Pipeline System.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings other than those expressly set forth or referred to
herein or therein. This Agreement and such other agreements supersede all prior
agreements and undertakings between the Parties with respect to the sale of the
Pipeline System, except to the extent any such prior agreement is specifically
referred to herein or therein. This Agreement may be amended or modified only by
a written instrument duly executed by each of the Parties. Unless otherwise
provided herein, any condition to a Party’s obligations hereunder may be waived
only in writing by such Party.
9.6Severability. In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision(s) had never been contained
herein.
9.7Interpretation. The article and section headings are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
9.8Notices. Notices and other communications provided for herein shall be in
writing (which shall include notice by email) and shall be delivered, mailed or
emailed, addressed as follows:
(a) If to Genesis:
 
c/o Genesis Energy, L.P.
919 Milam, Suite 2100
Houston, Texas 77002
Email: Kristen.Jesulaitis@genlp.com
Attention: Kristen Jesulaitis
 
with a copy (which shall not constitute notice) to:
 
Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street
44th Floor
Email: ccentrich@akingump.com
Attention: Chris Centrich





23

--------------------------------------------------------------------------------




(b) If to Denbury:
 
c/o Denbury Inc.
5851 Legacy Circle, Suite 1200
Plano, Texas 75024
Email: mark.allen@denbury.com
Attention: Mark Allen
 
with a copy (which shall not constitute notice) to:
 
Kirkland & Ellis LLP
609 Main Street
Houston, Texas 77002
Email: william.bos@kirkland.com
Attention: Will Bos, P.C.
 
and
 
Kirkland & Ellis LLP
1601 Elm Street
Dallas, Texas 75201
Email: thomas.laughlin@kirkland.com
Attention: Thomas K. Laughlin, P.C.

or to such other address as the Person to whom notice is to be given may have
previously furnished to the other in writing in the manner set forth above. Any
notice shall not be deemed to have been given to any Party until actually
received by such Party.
9.9Waiver of Rescission. Anything herein to the contrary notwithstanding, no
breach of any representation, warranty, covenant or agreement contained herein
shall give rise to any right on the part of either Party after the consummation
of the Closing to rescind this Agreement or any of the transactions contemplated
hereby.
9.10Governing Law. This Agreement, and the transactions contemplated hereby,
shall be construed in accordance with, and governed by, the laws of the State of
Texas and venue shall be in Harris County, Texas, without regard to any conflict
of law rules that would direct application of the laws of another jurisdiction,
except to the extent that it is mandatory that the law of some other
jurisdiction, wherein the Pipeline System is located, shall apply. Each Party
(a) irrevocably submits to the exclusive jurisdiction of such courts, (b) waives
any objection to laying venue in any such action or proceeding in such courts,
(c) waives any objection that such courts are an inconvenient forum or do not
have jurisdiction over it, and (d) agrees that service of process upon it may be
effected by mailing a copy thereof by registered mail (or any substantially
similar form of mail) or postage prepaid to the address set forth in Section
9.8. The foregoing consents to jurisdiction and service of process shall not
constitute general consents to service of process in the State of Texas for any
purpose except as provided herein and shall not be deemed to confer any rights
on any person other than the Parties to this Agreement. THE PARTIES HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
AGAINST ANOTHER IN ANY MATTER WHATSOEVER




24

--------------------------------------------------------------------------------




ARISING OUT OF OR IN RELATION TO OR IN CONNECTION WITH THIS AGREEMENT. FURTHER,
NOTHING HEREIN SHALL DIVEST A COURT OF COMPETENT JURISDICTION OF THE RIGHT AND
POWER TO GRANT A TEMPORARY RESTRAINING ORDER, TO GRANT TEMPORARY INJUNCTIVE
RELIEF, OR TO COMPEL SPECIFIC PERFORMANCE.
9.11Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed to be an original, but all of which together will
constitute one and the same instrument.
9.12Exhibits. All Exhibits and Schedules attached hereto are hereby made a part
of this Agreement and incorporated herein by this reference. Any terms used but
not defined in the Exhibits and Schedules shall have the meanings assigned to
such terms in this Agreement.
9.13No Third-Party Beneficiary. Except as expressly provided herein, this
Agreement is not intended to create nor shall it be construed to create, any
rights in any third party beneficiaries.
9.14Use of Genesis’ Name. As soon as practicable after Closing, Denbury shall
cease to use and shall remove or cause to be removed the names and marks used by
Genesis and all variations and derivatives thereof and logos relating thereto,
and any information regarding Genesis, from the Pipeline System and shall not
thereafter make any use whatsoever of such names, marks and logos, or
information regarding Genesis, whether as identification for the Pipeline System
or in connection with documentation and correspondence relating thereto, except
as may be necessary to complete the transfer of the Pipeline System and any
consents related thereto. In the event Denbury has not completed such removal
within 180 days after Closing, Genesis shall have the right but not the
obligation to cause such removal and Denbury shall reimburse Genesis for any
costs or expenses incurred by Genesis in connection therewith.
9.15Conflict with Conveyance Agreements. Genesis and Denbury acknowledge and
agree that in the event of any conflict or inconsistency between the terms and
provisions of this Agreement and the terms and provisions of the Conveyance
Agreements, the terms and provisions of this Agreement shall control.
[Signature Page Follows]




25

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth in the first paragraph hereof.
GENESIS:
 
 
GENESIS FREE STATE PIPELINE, LLC
 
 
By:
/s/ Grant E. Sims
Name:
Grant E. Sims
Title:
Chief Executive Officer







Free State Pipeline Purchase and Sale Agreement Signature Page

--------------------------------------------------------------------------------




DENBURY:
 
 
DENBURY ONSHORE, LLC
 
 
By:
/s/ Mark Allen
Name:
Mark Allen
Title:
Executive Vice President, Chief Financial Officer, Treasurer and Assistant
secretary









Free State Pipeline Purchase and Sale Agreement Signature Page